447 F.2d 1371
Willie Stean LUCY, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 71-2179 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Sept. 21, 1971.

J. D. Quinlivan, Jr., Mobile, Ala., for petitioner-appellant.
William J. Baxley, Atty. Gen. of Ala., David W. Clark, Asst. Atty. Gen., Montgomery, Ala., for respondent-appellee.
Appeal from the United States District Court for the Southern District or Alabama; Daniel Holcombe Thomas, District Judge.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966